 in the Matter'of NORTHWEST' PACKING Co.andCANNERY-AND FOOD'PROCESS WORKERS UNION,C.I.O.-In the Matter of NORTHWEST PACKING CO.andCANNERY, WORKERSUNION, LOCAL 20707, A. F. L.andCANNERY AND FOOD PROCESSWORKERS UNION, PORTLAND AREACase'sNos. 19-R-1598 and 19-RE-24, respectively.DecidedOctober'11, 19.45Mr. Hy. Samuels,of Portland, Oreg., for the Company.Mr. Harry George,of Portland, Oreg., for the CIO.Messrs. Edwin D. HicksandAl Verhaaf,both of Portland,, Oreg.,Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petitions duly filed by Cannery and' Food Process WorkersUnion; C. I. 0., herein called the CIO, and by Northwest Packing Co.,herein called the Company, alleging that a question affecting commercehad` arisen concerning the representatioli. of 'employees of the Com,pang, the National Labor Relatioiis Board consolidated) the cases andprovided for an appropriate hearing upon due notice before John E.Hedrick, Trial Examiner. The hearing was held at Portland, Oregon,on, July 27, 1944.. "-The Company, the CIO, and Cannery WorkersUnion, Local 20707, A. F. of L., herein called Local 20707, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's' rulings :madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.64 N. L. R. B, No. 11.54S NORTHWEST PACKING CO..Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNorthwest Packing Co., an Oregon corporation with, its office andplant located in Portland, Oregon, is engaged in the 'processing andcanning of fruits,and vegetables.During the year 1944 the Company handled at its Portland plantproducts valued at approximately $250,000, more than 90 percent ofwhich was received from local sources.During the same period theCompany produced finished products valued at, approximately$500,000, of which approximately 90 percent was shipped from theCompany's Portland plant to points outside the State of Oregon.vThe Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDCannery and Food ProcessWorkersUnion,affiliated with the, Con-gress of Industrial Organizations,is a labor organization admittingto membership employees of the Company.Cannery Workers Union,Local 20707, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company-has refused to grant recognition to either Union asthe exclusive bargaining representative of its employees unless it iscertified by the Board in an appropriate unit.In October or November 1941, following a consent election in whichonly Local 20707 was involved, the Company recognized Local 20707as the exclusive bargaining representative of its employees and shortlythereafter entered into a collective bargaining agreement with thatunion.Annual contracts were executed by the parties thereafter, thelast contract having been executed in 1944, covering the period. April1, 1944 to March 1, 1945. This contract, which contains a 60-day auto-Company dated December 28, 1944, stating that the;.union wished"to reopen the agreement for'adjustment of wages, hours and work-ing conditions." 'Negotiations were commenced- in January 1945 andended in disagreement 'on all issues under discussion, with the ,soleConciliation Service and then to the Regional ' War' Labor Board. 56,DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDThese issues included requests for a general wage increase, overtimepay, night differentials, check-off and a most-favored-employee clause.The Regional War Labor Board issued its Directive Order on June21, 1945.Meanwhile, however, on June 8, 1945, the officers of Local 20707notified the Company that the local had voted to change its affiliationto the Seafarers' International Union, AFL, and claimed to representa majority of the Company's employees., On June 12, 1945, the Com-pany filed its petition, alleging that two labor organizations wereclaiming to represent its employees.On June 28, 1945, the CIO filedits petition for certification.2 'The Company has refused to execute thecontract finally ordered by the War Labor Board because of the un-resolved question concerning representation.Local 20707 contends that the contract was not terminated by itsletter, but that it was merely reopened to negotiate amendments; thatthe 1944-45 contract will therefore remain in effect for another yearunless amended.The contract provides, however, that it may beterminated by either party at any time during negotiations 3Clearly,therefore, the parties, at the time of the CIO claim, were operating -.under a-contract terminable at will.Such a contract is not a bar toa determination of represelitati^,es.4Local 20707 also seeks , to rely upon theAllis-Chalmersdoctrine.5As we have frequently pointed out, the principle enunciated in thatdecision is limited to situations where a newly certified or recognizedunion has been denied a fair opportunity to demonstrate its abilityto 'obtain for its adherents the benefits of collective bargaining be=cause of delays occasioned by its resort to the orderly processes ofother governmental agencies.e In the instant proceeding Local 20707has been the statutory representative since 1941 and enjoyed a con-tinuous contractual relationship with the Qompany until March 1,1945. ' We find that the proceedings before the War Labor Board donot bar a present determination of representatives.I On June 12,1945, the Seafarers filed a petition for certification with the Board,but on July 5, 1945, withdrew its petition.,2The Company'spetition,in describingthe interested parties, names "L D McLain,Cannery and Food ProcessWorkers Union,PortlandArea."The CIOpetition is signedby L. D. McLain. Althoughthe record is. not explicit,it isevident thatthe group l ofemployees on whose behalf the Seafarers'petition had been filed is the same group whichnow constitutes the CIO adherents.a In the,event that such notice [to terminate or reopen]is given prior to March 1st asheremabove pi ovided, and, negotiations are begun, the terms of the agreement as of thedate of such notice shall remain in full force and effect during anduntil theconclusionsof such negotiations or until either party gives notice to the other of the termination andcancellation of said negotiations and agreement."4Matter of Fischer Lumber Co.,62 N. L.R B. 543.b See-Matter of Allis-Chalmers Manufacturing Company,50 N. L. It. B. 306.°Matter of Foster-Grant Co., Inc,54 N.L. It. B. 802;Matter of MacClatchie Manu-facturing Company,53 N. L. It. B. 1268.'' NORTHWEST PACKING CO. ,57A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningrepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act:IV. THE APPROPRIATE UNITWe find in substantial accordance with the agreement of the parties,that all employees at the Company's Portland plant, excluding thefield man, office clerical employees, the superintendent, general fore-man, warehouseman, head mechanic, receiving foreman, head fore-lady, foreladies,$ and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe CIO alleges that the intervening AFL federal, local no longerexists and is hence not entitled to a place on the ballot.9The recordshows, however, that an organization, calling itself Local 20707 andadministered by a representative of the AFL, still has dues payingmembers and officers, and claims the right to administer the collec-tive bargaining agreement.We shall accord that organization a placeon the ballot.We- shall, direct that the question concerning representation whichhas arisen be, resolved by an election 'by secret ballot among the, em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'The Field Examiner reported that the CIO submitted 24 authorization cards, datedbetween June 26 and July 11, 1945,and that there are between 4 and 75 employees in thealleged appropriate unit, depending upon the amount of food being processed.Local 20707 relies upon its past contractual relationship with the Company to establishIts Interest.8Although the Company and Local 20707 have considered the foreladies to be withinthe unit, the record shows that the foreladies have plenary authority to discharge anddiscipline employees in the absence of the head forelady.9 The CIO contends that because the AFL has instructed the local to" affiliate with theTeamsters Union these instructions automatically make the Union a local of the Teamsters,thereby destroying the federal.In addition, the CIO claims that the AFL local ceased toexist'when a majority voted to affiliate with the CIO. I'58DECISIONS OF NATIONAL' LABOR RELATIONS BOARDand "pursuant to-Article'III, Section 9, of National-Labor RelationsBoard Rules and Regulations-Series,3, as_amended, it is herebyDIRECTED that, as part,of the,investigation.to asrepresenta-tives for the purposes of collective bargaining with Northwest Pack-ing Co.; Portland, Oregon, an election by secret ballot shall be con-ducted as early as ,possible, but, not later than thirty,'(30).,days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth=Region; acting in this'matter asagent for the National Labor Relations Board,.and subject,to ArticleII, Sections 10 and 11, of said Rules and Regulations, among,the em-ployees in the unit found appropriate in Section IV, above, who wereemployed,during the pay-roll period-iininediately preceding the dateof this Direction,' including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily-laid off, and including employees in the armed forces of the United`State"'-who 'present 'thenise'lve`s in' person ant the polls, but excludingthose employees-who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the-date of the election,to determine whether they. desire _to_ be represented- by. Cannery andFood Process Workers Union, C. 1'6., or by Cannery Workers Union,Local 20707,; A. F. L., for the purposes of collective bargaining, or'byneither.